DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
Response to Amendment/Claim Status
Claims 1-22 and 24-26 are currently pending. Claim 1 has been amended. New claims 26 has been added, and claim 23 has been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the first inorganic layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Currently, claim 24 depends from claim 1, which has no recitation of “a first inorganic layer”. Line 6 of claim 1 recites in part "an inorganic layer".
For examination purposes, "the first inorganic layer" in claim 24 will be interpreted to read as "the inorganic layer".    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, 18-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over HONG et al (US 2018/0114825 A1-IDS presented prior art, hereafter Hong) in view of YEO (US 2018/0182838 A1, hereafter Yeo).
Re claim 1, Hong discloses in FIGS. 4, 9 and 15 (with references to FIGS. 1, 2, 3 and 10) a display device comprising:
a base layer (110; ¶ [0076]) including a display area (300; ¶ [0053]) and a non-display area (400; ¶ [0053]);
a plurality of islands (IS; ¶ [0077]) and a plurality of bridges (BR; ¶ [0077]) in the display area (300), the plurality of islands (IS) and the plurality of bridges (BR) being disposed on the base layer (110), with the plurality of bridges (BR) connecting (¶ [0078]) the plurality of islands (IS) to each other;
an inorganic insulating layer (120 in FIG. 15; ¶ [0186]) disposed on the base layer (110), the inorganic insulating layer (160) comprises an opening (OA; ¶ [0186]) exposing the base layer (100) of a bridge region (BR1; ¶ [0186]) including the bridges (BR);
a plurality of pixels (PXL; ¶ [0086]) disposed on the plurality of islands (IS);
first wirings (BL; ¶ [0092]) disposed on (FIGS. 4 and 15) the plurality of bridges (BR), the first wirings (BL) being disposed between (FIGS. 3 and 4) two adjacent islands (IS) and electrically connecting (¶ [0092]) adjacent pixels (PXL); 
second wirings (1211 for each island IS; ¶ [0232]) disposed around (on opposite sides of) the opening (OA); and
a first organic insulating layer (195; ¶ [0189]) disposed in the opening (OA).

Hong fails to disclose the second wirings disposed in the opening with at least one second wiring of the second wirings directly contacting the two adjacent islands; the first organic insulating layer disposed between the first wirings and the second wirings; and a plurality of first contact holes formed in the first organic insulating layer and located in the bridge region, wherein the first wirings and the second wirings are connected to each other through the plurality of first contact holes.

However,
Yeo discloses in FIGS. 3B, 10A and 10C a display device comprising:
first wirings (120-2; ¶ [0141]) disposed on a bridge (bent section; ¶ [0041]);
second wirings (120-2’; ¶ [0141]) disposed in an opening (contact hole in 107; ¶ [0141]) with at least one second wiring (one of 102-2’ in FIG. 10A) of the second wirings (102-2’) directly contacting (physically touching) two adjacent islands (at inner sidewalls of 107 for the display area of 101 and the second display area of 102; ¶ [0040]-[0041]);
a first insulating layer (128; ¶ [0141]) disposed between (horizontal portions of) the first wirings (102-2) and the second wirings (102-2’); and
a plurality of first contact holes (openings at left/right ends of 128; ¶ [0141]) formed in the first insulating layer (128) and located in the bridge region (bent section), wherein the first wirings (102-2) and the second wirings (102-2’) are connected (electrically; ¶ [0136]) to each other through the plurality of first contact holes (openings at left/right ends of 128).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Hong to adjust the first organic layer height to include the second wirings disposed in the opening with at least one second wiring of the second wirings directly contacting the two adjacent islands, as disclosed by Yeo, such that the first organic insulating layer is disposed between the first wirings and the second wirings, a plurality of first contact holes formed in the first organic insulating layer and located in the bridge region, wherein the first wirings and the second wirings are connected to each other through the plurality of first contact holes, in order to produce strain reducing wiring line shapes, reducing the bending stress of the wiring lines between flexible/bendable section of adjacent display regions/islands (Yeo; ¶ [0041] and [0093]).

Re claim 2, Hong discloses the display device of claim 1, wherein the inorganic insulating layer (160) is disposed mainly on the plurality of islands (IS) of the base layer (110), and the first organic insulating layer (195) is disposed mainly on the plurality of bridges (BR within OA) of the base layer (110).

Re claim 3, Hong and Yeo disclose the display device of claim 1, further comprising a plurality of pixel bridge wirings (1211 in FIG. 15; ¶ [0232] and [0234]) which connect at least one pixel of the plurality of pixels (PXL) to the first wirings (BL).
Re claim 4, Hong discloses the display device of claim 3, wherein at least one inorganic insulating layer (160 in FIG. 15; ¶ [0186]) is disposed between the first wirings (BL) and the pixel bridge wirings (1211), and the first wirings (BL) and the pixel bridge wirings (1211) are connected (¶ [0235]) through a plurality of second contact holes (750 in FIG. 15; ¶ [0234]) formed in the at least one inorganic insulating layer.
Re claim 5, Hong and Yeo disclose the display device of claim 3, wherein the second wirings (102-2’ of Lee) are made of a same material (gate metals; Hong: ¶ [0133] and [0240]/Yeo: ¶ [0041] and [0091]) as the pixel bridge wirings (1211 of Hong) as part of the strain reducing wirings discussed for claim 1.

Re claim 7, Hong and Yeo disclose the display device of claim 1, wherein resistivity of the first wirings (BL of Hong) is substantially the same as resistivity (when BL is formed as 102-2/102-2’ of Yeo; ¶ [0141]) of the second wirings (102-2’ of Lee) as part of the strain reducing wirings discussed for claim 1.

Re claim 8, Hong and Yeo disclose the display device of claim 1, wherein a height (upward vertical extension) of the first wirings (BL of Hong) in a thickness direction (up-down) is substantially the same (by definition, not magnitude) as a height (upward vertical extension) of the second wirings (102-2’ of Yeo) in the thickness direction (up-down) as part of the strain reducing wirings discussed for claim 1.
Re claim 9, Hong and Yeo disclose the display device of claim 1, wherein the first wirings (BL of Hong) and the second wirings (102-2’of Lee) overlap in the opening (OA of Hong/bent section of Yeo) in a thickness direction (up-down) as part of the strain reducing wirings discussed for claim 1.

Re claim 10, Hong discloses the display device of claim 1, wherein the islands (IS) have a quadrilateral shape (¶ [0085]), and at least one bridge (BR1) of the plurality of bridges (BR) is connected to one side (IS1; ¶ [0085]) of at least one island of the plurality of islands (IS).

Re claim 11, Hong discloses the display device of claim 1, wherein a second organic insulating layer (190; ¶ [0160]) is disposed on the first organic insulating layer (120) and the first wirings (BL).
Re claim 12, Hong discloses the display device of claim 11, wherein a thin-film encapsulation layer (380; ¶ [0182]) is disposed on the second organic insulating layer (190).

Re claim 18, Hong discloses the display device of claim 1, wherein the inorganic insulating layer comprises a buffer layer (120; ¶ [0186]), a gate insulating layer (140; ¶ [0186]), and at least one interlayer insulating film (160; ¶ [0186]) stacked sequentially.
Re claim 19, Hong discloses the display device of claim 18, wherein each of the pixels of the plurality of pixels (PXL) comprises a transistor (T1; ¶ [0121]), and each transistor (T1) comprises a semiconductor layer (135a; ¶ [0121]) provided on the buffer layer (120), a gate electrode (125a; ¶ [0131]) provided on the gate insulating layer (140), and a source electrode (176a; ¶ [0143]) and a drain electrode (177a; ¶ [0143]) formed on the interlayer insulating film (160).
Re claim 20, Hong discloses the display device of claim 19, wherein the first wirings (BL) are made of a same material (metal; ¶ [0144]) as a material (metal; ¶ [0144]) contained in the source electrode (176a) and the drain electrode (177a).
Re claim 21, Hong and Yeo discloses the display device of claim 19, wherein the second wirings (102-2’ of Yeo) are made of a same material (metals Mo, Al, Cu, and Ti; Hong: ¶ [0133] and [0240]/Lee: ¶ [0041] and [0091]) as the gate electrode (125a of Hong) as part of the strain reducing wirings discussed for claim 1.

Re claim 22, Hong discloses the display device of claim 1, wherein each of the plurality of pixels (PXL) include a switching transistor (T1; ¶ [0101]), a driving transistor (T2; ¶ [0101]), a storage capacitor (Cst; ¶ [0101]), and an organic light emitting diode (OLED; ¶ [0101]), each organic light emitting diode (OLED) includes an organic material (172; ¶ [0172]) that emits light of any one or more of primary colors of red, green, and blue (¶ [0172]), and the display device displays an image using a spatial sum of the primary colors (¶ [0111]).

Re claim 24, Hong and Yeo disclose the display device of claim 1, wherein the first organic insulating layer (modified 195 of Hong/128 of Yeo) is thinner than (vertically below) the first inorganic layer (120/140/160 in FIG. 15) as part of the strain reducing wirings discussed for claim 1.
Re claim 25, Hong and Yeo discloses the display device of claim 1, wherein the first organic insulating layer (modified 195) does not extend directly over (when 195 does not cover edges of 120/140/160 past IS/BR1 interface in FIG. 10; ¶ [0033; [0039] and [0188]) an adjacent island (IS) as part of the strain reducing wirings discussed for claim 1.

Re claim 26, Hong and Yeo disclose the display device of claim 1, wherein the first wirings (BL of Hong) make direct contact with (physically touching) an incline side surface (slanted walls of 12/140/160 as 195 is thinned down to the level of 120/140 per Yeo or 195 only covers the edges of 120/140 of Hong; ¶ [0188]) of each of the two adjacent islands (any two (2) IS connected by BR in FIG. 3; ¶ [0078]) as part of the strain reducing wirings discussed for claim 1.

Claims 6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong and Yeo as applied to claim 3 above, and further in view of Lee et al (US 2018/0145125 A1-prior art of record, hereafter Lee).
Re claim 6, Hong and Yeo disclose the display device of claim 3.
But, fail to disclose wherein the second wirings (102-2’ of Leo) comprise any one of niobium-aluminum (Nb/Al), tantalum-aluminum (Ta/Al), titanium-titanium nitride-aluminum (Ti/TiN/Al), and titanium-aluminum-titanium.
However,
Lee discloses in FIGS. 10 and 13 (with references to FIG. 5) a display device comprising: first wirings (215; ¶ [0136]) disposed on a bridge (BA; ¶ [0135]); and second wirings (213c; ¶ [0136]), wherein the second wirings (213c of Lee) comprise any one of niobium-aluminum (Nb/Al), tantalum-aluminum (Ta/Al), titanium-titanium nitride-aluminum (Ti/TiN/Al), and titanium-aluminum-titanium (Ti/Al/Ti; Lee: ¶ [0102] and [0126]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Hong and Yeo such that the second wirings comprise titanium-aluminum-titanium (Ti-Al-Ti), as disclosed by Lee, to form single or multi-layered wiring structures where the resistance of the wirings may be reduced or minimized including the device pixel area in order to implement a high resolution display device (Lee: ¶ [0102] and [0126]).

Re claim 13, Hong and Yeo and Lee discloses the display device of claim 1, further comprising third wirings (lower portion of 213c when 213c of Lee is formed as a multi-layered structure; ¶ [0102] and [0126]) between the second wirings (upper portion of 213c when 213c of Lee is formed as a multi-layered structure; ¶ [0102] and [0126]) and the base layer (110 of Hong/105 of Lee) of the opening (OA/OP) as part of the multi-layered wirings discussed for claim 6.
Re claim 14, Hong and Yeo and Lee discloses the display device of claim 13, wherein the second wirings (upper portion of 213c of Lee) and the third wirings (lower portions of 213c) overlap (stack) in a thickness direction (up-down) as part of the multi-layered wirings discussed for claim 6.
Re claim 15, Hong and Yeo and Lee discloses the display device of claim 14, wherein a sum of a height (vertical extension) of the second wirings (Ti/Al upper portion of Ti/Al/Ti 213c) in the thickness direction (up-down) and a height (vertical extension) of the third wirings (Ti lower portion of Ti/Al/Ti 213c) in the thickness direction (up-down) is substantially equal (when BL of Hong is formed as Ti/Al/Ti; ¶ [0144]) to a height (vertical extension) of the first wirings (BL) in the thickness direction (up-down) as part of the multi-layered wirings discussed for claim 6.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong and Yeo as applied to claim 1 above, and further in view of YAMANAKA et al (US 2019/0326383 A1-prior art of record, hereafter Yamanaka).
Re claims 16 and 17, Hong and Yeo disclose the display device of claim 1.
But, fail to disclose wherein the base layer (110/105) comprises a groove, which is formed lower than an upper (top) surface of the base layer, in a part of the bridge region (BR1); and wherein the second wirings (102-2’) and the first organic insulating layer (195/PL1) are disposed in the groove.
However,
Yamanaka discloses in FIG. 11 a display device comprising: a base layer, wherein the base layer (11b; ¶ [0063]) comprises a groove (11g; ¶ [0063]), which is formed lower than an upper (top) surface of the base layer (11b), in a part of a bridge region (B; ¶ [0063]); and wherein second wirings (22bb; ¶ [0063]) are disposed in the groove (11g).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Hong and Yeo to include the base layer comprising a groove is formed lower than an upper (top) surface of the base layer, in a part of the bridge region (BR1), as disclosed by Yamanaka, such that the second wirings (213c) and the first organic insulating layer (195/PL1) are disposed in the groove to prevent breakage of the second wiring (Yamanaka; ¶ [0063]).

Response to Arguments
A.	Applicant’s arguments with respect to claim(s) 1, 24 and 25 have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the record, the current rejection is based on Hong in view of Yeo. The current rejection of claim 1 relies on the teachings of Yeo with respect to the claimed second wirings and first organic layer, where the second wirings Yeo are added to the structure of Hong. The addition of the second wirings also result in a modification and new interpretation of the first organic layer of Hong such that the applicant’s arguments for claims 1, 24 and 25 are rendered moot based on the current rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        
/ERIC W. JONES/
Examiner
Art Unit 2892